Bishop, J.
The appealing defendants do not question the correctness of the judgment against Smith. And they concede that the labor performed by plaintiff and his assignors was under contract of employment with Smith, and done in connection with the operation of the mine in question. Two matters of complete defense are relied upon: (1) That the lien statute (Code, section 3105) does not provide for a lien upon the mining property of an owner in favor of the employes of an operating lessee. (2) The lien statute is void, as in conflict with the Constitution. In view of the construction we feel constrained to put upon the provisions of the statute, it will not be necessary to consider the constitutional question. The statute upon which the action is based is Code, section 3105, and reads as follows: “ Every laborer or miner who shall perform labor in opening, developing or operating any coal mine shall have a lien on all the property of the person, firm or corporation owning or operating such mine, and used in the construction or operation thereof, including real estate, and personal property, for the value of such labor, to be secured and' enforced as mechanics’ liens are.” And in view of the issue, it is manifest that, when we have determined upon the scope and meaning to be. given such statute, we shall have arrived at a determination of the controverted rights of these parties. As it appears to us, the question involved must depend for its solution upon the construction proper to be put upon the word “ or,” as used in the expression “ owner or operator,” as it occurs in the statute. If the word shall be given its natural and ordinary meaning as a disjunctive particle, then it would seem clear that the lien provided for was intended to attach only to the property of the employing party, whether he be owner or one operating the mine as lessee. This must be true because the word “ or ” marks an alternative and generally corresponds in meaning to the word “ either.” Tt signifies that one of two things may be done, but not both. Webster’s Dictionary; Century Dictionary; *5056 Words & Phrases, 5009. If, on the other hand, the word shall be construed as having by intention the meaning of the conjunctive word “ and ”— arid this is the logic of the argument of counsel for appellee — then, of course, the lien would attach to the respective property interests of both owner and operator.
According to a well-understood canon of construction, it is the duty of the courts to ascertain and give effect to the real meaning intended to be expressed by a legislative act called in question where such is reasonably possible. To this end it not infrequently becomes necessary to give to a word a meaning other or different than that ordinarily assigned to it in common speech. Thus the word “ or ” has been construed to mean “ and,” and vice versa. And the power of the courts to do this in a proper case has never been questioned. But a proper case can arise only when from a reading of the act as a whole it becomes apparent that the word used was mistakenly used. All the cases on the subject proceed on this theory. State v. Myers, 10 Iowa, 448; Eisfeld v. Kenworthy, 50 Iowa, 389; Williams v. Poor, 65 Iowa, 410. The general rule is, however, that words must be construed according to their natural meaning. And in the case of a statute which imposes a liability which, but therefor, would have no existence’, a strict construction must be given not only to the particular words employed, but to the act generally. 28 Am. & Eng. Ency. 668, and cases cited in the note. A conclusion for mistake will not therefore be warranted, unless required of necessity by the context of the act, taken as a whole, to dispel doubt or uncertainty as to the legislative intention, or to make consistent that which otherwise would be inconsistent, or to avoid an unreasonable or absurd result. As giving further support to this view, see Ayers v. Chicago, etc., Co., 187 Ill. 42 (58 N. E. 318); Kanne v. Railway, 33 Minn. 419 (23 N. W. 854); Warren Co. v. Booth, 81 Miss. 267 (32 South. 1000); Winterfield v. Stauss, 24 Wis. 394; Burgett v. Both*506well, 86 Ind. 149; State v. Bulling, 100 Mo. 87 (12 S. W. 356). From this it follows as a necessary corollary that where no uncertainty of meaning is introduced into the act by the words employed, and especially if it can be given reasonable enforcement by following the literal reading, there can be no justification for a change by judicial construction. Robinson v. Railway, 105 Cal. 526 (38 Pac. 94, 722, 28 L. R. A. 773); Com. v. Kilgore, 82 Pa. 396; Miller v. Jones, 80 Ala. 89; Brown v. Rushing, 70 Ark. 111 (66 S. W. 442); Schneewind v. Niles, 103 Mich. 301 (61 N. W. 498).
Now, stated broadly, the statute immediately in question gives to every mine employe a lien for his wages on the mine property of his employer, and it is immaterial whether such employer is owner of the mine or operates the same under a lease or license. And to the strict wording of the statute we think that there is possible neither the element of uncertainty, nor of inconsistency, nor of chance for unreasonable result. Accordingly, there is no ground upon which to base an interference with the wording of the statute by the courts; and this especially, as to substitute the word “ and ” for the word “ or,” thereby giving a right of lien on the properties of both owner and operator, would be to authorize the forcible taking of one man’s property to pay the debt of another. The holding in Mitchell v. Burwell, 110 Iowa, 10, cited and relied upon by counsel for appellee, is not in conflict with the conclusion above expressed. The precise question now before us was not there discussed or decided. The holding went no further than to declare for a lien in favor of a miner upon a mining property to the extent of the value of the improvements made on the mine by the operating lessee thereof. The case is not an argument for a further extension of the liability of the owner. We conclude that the statute in question did not authorize a lien in favor of plaintiff against the property of the appealing defendants. And we cannot by judicial construction extend the force of the enactment beyond the field marked *507out by tbe language employed. If needful for tbe protection of miners that there should be an extension of the lien right, it is for the legislature to make provision therefor in clear and unmistakable terms.
It follows that that portion of the decree appealed from must be, and it is, reversed.